DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Scope of the limitation “spatial, radiometric(for claim 15)  and structural parameters” is indefinite. It is also indefinite what are is the difference in scope between spatial and structural parameters. It is important to note that spatial parameters can be the position, the distance , angle(that is only if the object is point like object) but if it is not point like object it can also be the volume occupied, the visible area with respect to the vehicle, space occupied in the 3D volume. But it looks like the last three definitions are covered by the structural parameters. On the other hand the structural parameters can be as the volume occupied, the visible area with respect to the vehicle, space occupied in the 3D volume as well as the structural stiffness , rigidness even composition of matter.  For example Sallee; Bradley et al.	US 6302355 B1 uses spectral response in order to classify the material(col 14 and 15)  which can be considered the structural parameter(see col15 lines 1-10).
It is important to note that the specification does not give specific definition to the parameters  but rather uses broad terms  like “spatial”, “structural”, “radiometric”(for claim 15). As examiner indicated above “spectral response” can be considered and radiometric and structural parameter. Similarly length  
Regarding claim 21 it is indefinite what  Applicant means by “wherein the segmented data has only a single frame of LiDAR data”. No definition of single frame is present. Does it mean only one lidar point is present or it means one scan with multiple points.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 22, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shtrom US 20190377814 A1.
Regarding claim 1 Shtrom teaches
1, 22, 24 An object detection system, the system comprising:
a feature extraction and object identification (FEOI)(800) circuit to: (everything after that does not have patentable weight as represents intended use but will be rejected in order to address method claim 22)
receive segmented data of an environment around the object detection system, the segmented data obtained using a light imaging detection and ranging (LiDAR) system, oriented with respect to a direction of travel; (810)+[0126]
compute spatial(claim 7) and structural parameters[0087] of a segment of the segmented data[0087]; and 
use the spatial and structural parameters with a machine learning model to obtain a classification of the segment.  [0087]



3. The system of claim 2, further comprising the filter and segmentation circuit.  .  [0071][0087][0122]

4. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight) remove ground returns.  

5. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight)  remove returns from off the side of the direction of travel.  

6. The system of claim 2, wherein the filter and segmentation circuit filters input data to(intended use no patentable weight) remove returns from an opposite direction of the direction of travel.  

8. The system of claim 1, wherein the spatial parameters include a location of the segment in a coordinate system oriented with respect to the object detection system.  (abstract range to object)

13. The system of claim 1, wherein the structural parameters include a volume of the segment.  [0087](conic shape)

14. The system of claim 1, wherein the structural parameters include a length, breadth, or height of the segment. [0081](size of object) with  [0087](line)

15, 23 The system of claim 1, wherein the FEOI circuit is to:compute radiometric parameters of the segment of the segmented data[0087](color); and use the radiometric parameters with the machine learning model to obtain the classification of the segment.  [0087]






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 in view of James US 20100034422 A1.
With respect to claim 7 Shtrom does not explicitly teach but James teaches
7. The system of claim 2, wherein the filter and segmentation circuit identifies clusters in filtered LiDAR data using an adaptive distance-based technique. Attorney Docket No. 1884.534US1 25 Client Ref. No. AA4357-US  [0042-0043]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by James in order to identify different objects of interest for tracking.


Claim 9, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 in view of TAKENAKA US 20140334719 A1.
With respect to claim 9 Shtrom does not explicitly teach but Takenaka teaches
9. The system of claim 1, wherein the structural parameters include an aspect ratio of a first dimension and a second dimension of the segment.  [0061]

11. The system of claim 9, wherein the first dimension is a z-axis and the second dimension is a y-axis in a coordinate system oriented with respect to the object detection system.  [0061](rectangle)
12. The system of claim 9, wherein the first dimension is an x-axis and the second dimension is a z-axis in a coordinate system oriented with respect to the object detection system.  [0061](rectangle)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Takenaka in order to account to image size changes due to the distance to the object.

Claim 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 in view of Kozak US 20180356527 A1.
With respect to claim 9 Shtrom does not explicitly teach but Kozak teaches

16. The system of claim 15, wherein the radiometric parameters include a mean intensity value of the segment. Attorney Docket No. 1884.534US1 26 Client Ref. No. AA4357-US [0029]

18. The system of claim 15, wherein the radiometric parameters include a maximum intensity value of the segment.  [0010]

19. The system of claim 15, wherein the radiometric parameters include a minimum intensity value of the segment.  [0027]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Kozak in order to identify the cluster parameters relevant to same object.


Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shtrom US 20190377814 A1 in view of Lam; Chi-Kin	US 5966678 A.
With respect to claim 9 Shtrom does not explicitly teach but Lam teaches

17. The system of claim 15, wherein the radiometric parameters include a standard deviation intensity value of the segment.  (col 6 lines 15-40)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Shtrom with teaching by Lam in order to identify the clusters which have the same intensity distribution.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645